Title: Abigail Adams to John Adams, 16 July 1777
From: Adams, Abigail
To: Adams, John


     
      
       July 16 1777
      
     
     Join with me my dearest Friend in Gratitude to Heaven, that a life I know you value, has been spaired and carried thro Distress and danger altho the dear Infant is numberd with its ancestors.
     My apprehensions with regard to it were well founded. Tho my Friends would have fain perswaded me that the Spleenor the Vapours had taken hold of me I was as perfectly sensible of its discease as I ever before was of its existance. I was also aware of the danger which awaited me; and which tho my sufferings were great thanks be to Heaven I have been supported through, and would silently submit to its dispensations in the loss of a sweet daughter; it appeard to be a very fine Babe, and as it never opened its Eyes in this world it lookd as tho they were only closed for sleep. The circumstance which put an end to its existance, was evident upon its birth, but at this distance and in a Letter which may possibly fall into the Hands of some unfealing Ruffian I must omit particuliars. Suffice it to say that it was not oweing to any injury which I had sustaind, nor could any care of mine have prevented it.
     My Heart was much set upon a Daughter. I had had a strong perswasion that my desire would be granted me. It was—but to shew me the uncertanty of all sublinary enjoyments cut of e’er I could call it mine. No one was so much affected with the loss of it as its Sister who mournd in tears for Hours. I have so much cause for thankfullness amidst my sorrow, that I would not entertain a repineing thought. So short sighted and so little a way can we look into futurity that we ought patiently to submit to the dispensation of Heaven.
     I am so comfortable that I am amaizd at myself, after what I have sufferd I did not expect to rise from my Bed for many days. This is but the 5th day and I have set up some Hours.
     I However feel myself weakend by this exertion, yet I could not refrain from the temptation of writing with my own Hand to you.
     
      Adieu dearest of Friends adieu—Yours most affectionately.
     
    